Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 6-10, with respect to the rejection(s) of the independent claim(s) 1 and 12, and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-7,9,11-18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
  teaches an electronic device comprising: a communication unit; a secure element; and a processor configured to generate commands for the secure element to: perform device authentication on a target device via short-range communication with the target device.   
 Buer (US Patent No. 8739266, hereinafter Buer) teaches obtain user information related to the target device, receive, from the target device, a service access right request.  
 Filipiak et al. (US Pre-Grant Publication No. 20190122191, hereinafter Filipiak) teaches transmit, to a service manager server, a service access right confirm request for the target device including the user information, receive, from the service manager server, a service activation request including an access token, transmit, to the target device, a service access right response including an encrypted access token.  
  teaches perform a service activation procedure based on the service activation request, the service activation procedure including storing the access token for a digital key provision of the target device.  
  teaches receive, from the target device, a digital key generation request, and generate a command for a digital key generation of the target device based on the digital key generation request.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, and 12.
Although KWON discloses an electronic device comprising: a communication unit; a secure element; and a processor configured to generate commands for the secure element to: perform device authentication on a target device via short-range communication with the target device, KWON does not disclose obtain user information related to the target device, receive, from the target device, a service access right request, transmit, to a service manager server, a service access right confirm request for the target device including the user information, receive, from the service manager server, a service activation request including an access token, perform a service activation procedure based on the service activation request, the service activation procedure including storing the access token for a digital key provision of the target device, determining a status indicating whether a digital key generation service is activated based on the access token, and transmitting, to the service manager server, a service activation response,  transmit, to the target device, a service access right response including an encrypted access token encrypted using a public key of the target device by the service manager server, receive, from the target device, a digital key generation request, and  generate a command for a digital key generation of the target device based on the digital key generation request in case that the status indicates that the digital key generation service is activated.  Furthermore, the Examiner notes prior art teachings, such as Buer, which teaches obtain user information related to the target device, receive, from the target device, a service access right request; and Filipiak, which teaches transmit, to a service manager server, a service access right confirm request for the target device including the user information, receive, from the service manager server, a service activation request including an access token, transmit, to the target device, a service access right response including an encrypted access token; and Raj, which teaches perform a service activation procedure based on the service activation request, the service activation procedure including storing the access token for a digital key provision of the target device; and Mathias, which teaches receive, from the target device, a digital key generation request, and generate a command for a digital key generation of the target device based on the digital key generation request.  However, the Examiner notes that the prior art does not properly disclose that determining a status indicating whether a digital key generation service is activated based on the access token, and transmitting, to the service manager server, a service activation response, transmit, to the target device, a service access right response including an encrypted access token encrypted using a public key of the target device by the service manager server; and generate a command for a digital key generation of the target device based on the digital key generation request in case that the status indicates that the digital key generation service is activated .
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 2-7, 9, 11, 13-18 and 20 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436